Name: Decision No 1145/2002/EC of the European Parliament and of the Council of 10 June 2002 on Community incentive measures in the field of employment (Text with EEA relevance) - Statement by the Commission
 Type: Decision
 Subject Matter: employment;  European construction;  cooperation policy;  EU finance;  labour market
 Date Published: 2002-06-29

 Avis juridique important|32002D1145Decision No 1145/2002/EC of the European Parliament and of the Council of 10 June 2002 on Community incentive measures in the field of employment (Text with EEA relevance) - Statement by the Commission Official Journal L 170 , 29/06/2002 P. 0001 - 0006Decision No 1145/2002/EC of the European Parliament and of the Councilof 10 June 2002on Community incentive measures in the field of employment(Text with EEA relevance)THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 129 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),Having regard to the opinion of the Committee of the Regions(3),Acting in accordance with the procedure laid down in Article 251 of the Treaty(4), in the light of the joint text approved by the Conciliation Committee on 3 April 2002,Whereas:(1) Article 3 of the Treaty sets out that the activities of the Community shall include the promotion of coordination between employment policies of the Member States with a view to enhancing their effectiveness by developing a coordinated strategy for employment.(2) The Extraordinary European Council Meeting on Employment in Luxembourg on 20 and 21 November 1997 launched an overall strategy for employment, the European Employment Strategy, encompassing the coordination of Member States' employment policies on the basis of commonly-agreed employment guidelines (the Luxembourg process), the continuation and development of a coordinated macroeconomic policy and of an efficient internal market, with a view to laying the foundations for sustainable growth, new dynamism and a climate of confidence conducive to boosting employment. This strategy also involves the harnessing in a more systematic way of all Community policies in support of employment, both framework policies and support policies.(3) The European Council of Lisbon of 23 and 24 March 2000 has agreed on a new strategic goal for the Union to build a competitive and dynamic knowledge-based economy capable of sustaining economic growth with more and better jobs and greater social cohesion and so to regain the conditions for full employment. To this end, it has set a new range of targets and benchmarks and introduced them in a new open method of coordination at all levels coupled with a stronger guiding and coordination role for the European Council, to ensure more coherent strategic direction and effective monitoring of progress. Moreover, it requested that the mid-term review of the Luxembourg process should give a new impetus by enriching the employment guidelines with more concrete targets establishing closer links with other relevant policy areas.(4) A specific strength of the European Employment Strategy is that Member States cooperate on employment policy, while retaining the right to take decisions appropriate to their individual circumstances. Another strength is that they learn from the experiences of each other, including the ways in which they involve the social partners, and local and regional authorities.(5) The European Council has determined on several occasions that comparable and reliable statistics and indicators in the field of employment and the labour market should be defined and collected.(6) Council Decision 2000/98/EC of 24 January 2000 establishing the Employment Committee(5) aims at promoting coordination between the Member States on employment and labour market policies.(7) Council Decision 98/171/EC of 23 February 1998 on Community activities concerning analysis, research and cooperation in the field of employment and the labour market(6) which provided for such activities ceased to apply on 31 December 2000.(8) This Decision should provide for the continuation and development of the activities launched on the basis of Decision 98/171/EC. In implementing activities under this Decision, the Commission should take full account of the results of the programme carried out under Decision 98/171/EC.(9) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(7).(10) This Decision lays down, for the entire duration of the activities, a financial framework constituting the prime reference within the meaning of point 33 of the Interinstitutional Agreement of 6 May 1999 between the European Parliament, the Council and the Commission, on budgetary discipline and improvement of the budgetary procedure(8) for the budgetary authority during the annual budgetary procedure,HAVE DECIDED AS FOLLOWS:Article 1Establishment of Community activitiesCommunity activities concerning analysis, research and cooperation among the Member States in the field of employment and the labour market shall be carried out in the period from 1 January 2002 to 31 December 2006.Article 2Principles1. The activities referred to in this Decision are those directly linked to the implementation of Title VIII of the Treaty.2. The activities shall contribute to achieving the new strategic goal set by the European Council at Lisbon of enabling the Community to re-establish the conditions for full employment.Article 3Objectives1. The objectives of these activities are:(a) to underpin a coordinated approach to employment policy in the Community within the overall aim of raising the employment rate set out by the European Council at Lisbon;(b) to contribute to the development of the coordinated strategy for employment through the analysis, monitoring and support of actions carried out in the Member States, with due regard for the latter' responsibilities in this field;(c) to develop, follow up and evaluate the European Employment Strategy with a strong forward-looking emphasis;(d) to foster cooperation between Member States in analysis, research and monitoring of labour market policy;(e) to identify best practices and promote exchanges and transfers of information and experience;(f) to develop the approach and contents of the European Employment Strategy, including ways of cooperating with the social partners and relevant local and regional authorities, and(g) to implement an active information policy responding to the public's need for transparency and recognising the importance of ensuring that European citizens can be fully informed on all aspects of the European Employment strategy. This is achieved in particular by specific information measures to increase the general awareness of the European Employment Strategy and by making the Employment Package including the national action plans on employment, and their evaluations as presented in the Joint Employment Report, accessible to the general public, notably through the use of internet facilities.2. The analysis in the context of these activities shall to the maximum possible extent be gender specific.Article 4Community measures1. Bearing in mind the principles set out in Article 2 and with a view to achieving the objectives referred to in Article 3, the Community measures shall cover the following activities:(a) analysis and evaluation of employment trends and framework policy conditions; prospective analysis on policy areas of importance to the Commission and Member States for the assessment of policy options and the impact of Community policies; forward analysis and research of new policy issues arising in the development of the coordinated strategy for employment;(b) providing support for Member States' efforts in evaluating in a consistent and coordinated manner their National Action Plans for Employment, including the way in which the social partners and relevant regional and local authorities have been and may be involved in their implementation. A special evaluation exercise shall be completed at the end of the first period of application of the annual employment policy guidelines agreed in accordance with the Luxembourg process;(c) a quantitative and qualitative evaluation of the effects of the European Employment Strategy in general, including assessment of the effectiveness of the methodology used, and analysis of the consistency between the European Employment Strategy and general economic policy, as well as other policy areas;(d) bringing together and exchanging experience in the Member States, including the peer review process, in terms of both the pillars and individual guidelines, as defined in the annual Employment Policy Guidelines for the Member States. Increasing this cooperation will help Member States in developing their employment policies in the light of the lessons learned;(e) monitoring of the European Employment Strategy in the Member States, in particular through the European Employment Observatory;(f) technical and scientific work needed to underpin the development of common quantitative and qualitative indicators, improving and completing statistics, benchmarking performances and the exchange of information on best practices;(g) supporting the input of presidencies of the Council of the European Union in order to create a special focus on priority elements of the European Employment Strategy and on special events of high international importance or of general interest to the Community and the Member States.2. Under the activities referred to in paragraph 1, particular attention will be given to people experiencing a combination of disadvantages which inhibit their prospects of participating actively on the labour market. In addition, efforts shall be made to mainstream the principle of gender equality, in particular with regard to equal opportunities for men and women in employment and labour markets and to reconciling working life and family life.3. In implementing the measures referred to in paragraph 1, the Commission shall take into account the statistical data, studies and project reports available from international organisations such as the Organisation for Economic Cooperation and Development (OECD) and the International Labour Organisation (ILO).4. The activities referred to in paragraph 1 shall be based on the objective of ensuring that there is a high level of awareness of the European Employment Strategy at all geographic levels of the European Union so that the general public and interest groups, such as social partners, local and regional authorities and other key local actors, including the mutual and non-profit sector, are aware of their potential to enhance the economic and social prospects of their localities, and encouraged and facilitated in making contributions to that end.The activities aimed at promoting cooperation, best practice and innovative approaches, improving knowledge, developing an exchange of information and evaluating the experience in implementing the National Action Plans at all levels, will include:(a) studies on all innovative approaches and measures relating to the implementation of the Employment strategy including at local and regional level;(b) the exchange of experiences to promote best practices including at local and regional level;(c) studies on measures to encourage local and regional partners in the implementation of the European Employment Strategy;(d) dissemination of the results of the abovementioned studies on the implementation of the European Employment Strategy including at local and regional levels.Article 5OutputsThe output of the activities referred to in Article 4 shall be used or published according to the type of activity involved, including:1. the Employment in Europe report and other publications, working documents, reports to be submitted to the Council, the Commission and the Employment Committee; including reports on the evaluation of the Luxembourg process referred to in Article 4(1)(b);2. national seminars in preparation for the National Action Plans for Employment, seminars on employment policy or the organisation of important international events on priority topics or topics of general importance;3. the use of Internet facilities for the dissemination of results (web publishing, Internet chats and seminars) and as a tool to foster cooperation and the exchange of information.Article 6Consistency and complementarityThe Commission shall take all necessary steps to ensure consistency and the absence of duplication between the measures implemented under this Decision and those of other related and relevant Community programmes and initiatives. In this regard a high priority will be accorded to assessing both positive and negative outcomes of all measures assisted under such related programmes and initiatives and ensuring that lessons learned in one sphere progressively inform activities which are being undertaken in others. To this end the Commission shall ensure the internal links with relevant Community programmes and initiatives and the decentralised agencies.Article 7Participation of third countries1. The activities which may be open to participation by the countries of the European Economic Area, the associated countries of Central and Eastern Europe, Cyprus, Malta and Turkey, and Mediterranean countries which are partners of the European Union shall be defined in the context of the European Union's relations with those countries.2. The cost of the participation referred to in paragraph 1 shall be borne either by the countries concerned or under the Community budget headings covering implementation of the cooperation, association or partnership agreements with those countries in the area concerned.Article 8Implementing measures1. The measures necessary for the implementation of this Decision relating to the matters referred to below shall be adopted in accordance with the management procedure referred to in Article 9(2):(a) the general guidelines for the implementation of the activities and the annual plan of work;(b) the breakdown of funding between measures;(c) the Commission proposals for selection criteria for financial support;(d) the criteria for assessing activities receiving such support, and the procedure for disseminating and transferring the results.2. The measures necessary for the implementation of this Decision relating to all other matters shall be adopted in accordance with the advisory procedure referred to in Article 9(3).Article 9Committee1. The Commission shall be assisted by a Committee.2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at two months.3. Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.4. The Committee shall adopt its rules of procedure.Article 10Cooperation with other CommitteesTo ensure the consistency and complementarity of these activities with other measures referred to in Article 6, the Commission shall keep the Committee referred to in Article 9 regularly informed about other relevant Community action. Where appropriate, the Commission shall establish regular and structured cooperation between this Committee and the committees established for other relevant policies, instruments and actions.Article 11Links to be establishedWithout prejudice to Articles 8, 9 and 10, the Commission shall establish the necessary links with the Employment Committee, in order to ensure that that Committee is regularly and appropriately informed about the implementation of the activities referred to in this Decision.Furthermore, the Commission shall, within the framework of the activities referred to in this Decision, establish the necessary links with the European Parliament and the social partners and regularly exchange views with them. To that end, the Commission shall make the relevant information available to the European Parliament and the social partners. The Commission shall inform the Employment Committee and the Committee referred to in Article 9 of the views of the European Parliament and the social partners.Article 12Financing1. The financial framework for implementing the Community activities referred to in this Decision for the period 1 January 2002 to 31 December 2006 shall be EUR 55 million.2. The annual appropriations shall be authorised by the budgetary authority within the limits of the financial perspective.3. The Commission may have recourse to technical and/or administrative assistance, to the mutual benefit of the Commission and of the beneficiaries, as well as to support expenditure.Article 13Evaluation and reporting1. The Commission shall identify performance indicators for the actions, monitor achievement of interim results, and carry out independent evaluations in the third year (mid-term) and early during the last year (ex-post) of the activities. The evaluations shall assess in particular the impact achieved and the efficiency of the use of resources, and provide decision-oriented recommendations for adjustments and the eventual extension of the activities.2. The Commission shall make the results of the actions undertaken and evaluation reports publicly available.3. In the light of the evaluations, the Commission may propose an extension of the activities.4. The Commission shall submit an interim report on the results of the activities to the European Parliament, the Council, the Economic and Social Committee and the Committee of the Regions by 31 December 2004 at the latest, and a final report by 31 December 2007 at the latest. It shall incorporate into these reports information on Community financing within the framework of the activities and on consistency and complementarity with other relevant programmes, actions and initiatives, as well as the relevant evaluation results.Article 14Entry into forceThis Decision shall enter into force the day of its publication in the Official Journal of the European Communities.Done at Luxembourg, 10 June 2002.For the European ParliamentThe PresidentP. CoxFor the CouncilThe PresidentJ. PiquÃ © I Camps(1) OJ C 337 E of 28.11.2000, p. 242.(2) OJ C 139, 11.5.2001, p. 30.(3) OJ C 144, 16.5.2001, p. 30.(4) Opinion of the European Parliament of 14 February 2001 (OJ C 276, 1.10.2001, p. 53), Council Common Position of 25 June 2001 (OJ C 301, 26.10.2001, p. 14) and Decision of the European Parliament of 23 October 2001 (not yet published in the Official Journal). Decision of the European Parliament of 25 April 2002 and Council Decision of 7 May 2002.(5) OJ L 29, 4.2.2000, p. 21.(6) OJ L 63, 4.3.1998, p. 26.(7) OJ L 184, 17.7.1999, p. 23.(8) OJ C 172, 18.6.1999, p. 1.Statement by the CommissionThe Commission recalls the importance of the European Social Fund in underpinning the European Employment Strategy. It underlines, inter alia, the importance of innovative measures supported under Article 6 of the European Social Fund Regulation(1) in order to reinforce the implementation of the European Employment Strategy at local level. It equally recalls in this respect its commitment to ensure appropriate dissemination of the results of the activities of the Fund, including Article 6, with a view to providing appropriate input to the European Employment Strategy.Therefore, when implementing the Decision on employment incentive measures, the Commission will ensure the necessary synergies with dissemination activities of the European Social Fund.The Commission will fully inform the European Parliament of the priorities chosen in the framework of Article 6 of the European Social Fund and, in particular, of the local initiatives.(1) Regulation (EC) No 1784/1999 of the European Parliament and of the Council of 12 July 1999 on the European Social Fund (OJ L 213, 13.8.1999, p.5).